Citation Nr: 0532911	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-08 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for osteoarthritis.

3.  Entitlement to service connection for Parkinson's 
Disease.  

4.  Entitlement to service connection for hyperlipidemia.  

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served in the New Philippine Scouts from February 
1946 to February 1949.

This matter comes to the Board of Veterans' Appeals (Board) 
from July 2002 and January 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines. In the July 2002 
rating decision, the RO denied, inter alia, service 
connection for diabetes mellitus, Parkinson's disease, 
osteoarthritis, and hyperlipidemia.  In January 2003, the RO 
denied service connection for PTSD.  In March 2005, the Board 
remanded this case for the veteran to be afforded a Travel 
Board hearing.  This hearing was conducted at the Los 
Angeles, California RO before the undersigned and the veteran 
submitted additional medical evidence with a waiver of RO 
review.  In view of the veteran's age, the case has been 
advanced on the Board's docket..  


FINDINGS OF FACT

1.  Diabetes mellitus was not manifest in service or within 
one year of separation and is unrelated to service.

2.  Osteoarthritis was not manifest in service or within one 
year of separation and is unrelated to service.

3.  Parkinson's Disease was not manifest in service or within 
one year of separation and is unrelated to service.

4.  Hyperlipidemia is not attributable to a disease or injury 
which is related to service.

5.  PTSD is not attributable to service.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated in 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2005).

2.  Osteoarthritis was not incurred or aggravated in service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005).

3.  Parkinson's Disease was not incurred or aggravated in 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2005).

4.  Hyperlipidemia due to disease or injury was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).





5.  PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.304(f), 
4.125 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 
 
First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA 



must "also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of November 2001, 
November 2002, October 2003, and August 2004 letters from the 
RO to the claimant.  In this case, the claimant was informed 
of the duty to notify, the duty to assist, to obtain records, 
and examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and he was afforded additional time to submit such 
evidence.  Thus, the claimant has been provided notice of 
what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
specific notice that he should submit any pertinent evidence 
in his possession per 38 C.F.R. § 3.159(b)(1).  In the August 
2004 letter from the RO he was asked to submit competent 
medical evidence to show he was currently suffering from his 
claimed conditions and evidence linking them to service.  He 
was told that if there was any other evidence or information 
that he thought would support his claim he was to advise the 
VA.  The claimant was advised of how and where to send this 
evidence and how to ensure that it was associated with the 
claim.   

Initial VCAA notification predated adjudication of this 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   
 
Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  Although 
the 


veteran wants an examination, the Board finds that a current 
examination is not necessary in this case.  The service 
medical records were negative for his claimed disabilities 
during service and, as set forth below, the Board finds that 
the medical evidence of record is sufficient to decide the 
claims.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  There is 
sufficient competent medical evidence of record to decide the 
claim, as set forth below.  See 38 C.F.R. § 3.159 (c)(4).   
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  The veteran 
also submitted evidence at the time of his Travel Board 
hearing.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including VCAA, has 
been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a 



particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case.  


Background

In February 1949, the veteran was afforded a separation 
examination.  It was noted that there were no abnormalities 
of the endocrine system, neurological system, or psychiatric 
system to include no personality deviation.  The veteran's 
laboratory testing revealed that his sugar was negative.  
Under the area provided for current defects and diagnoses, 
malaria was noted, with no recurrence, and facial acne.  The 
service medical records are negative for complaints, 
findings, treatment or diagnoses of disease or injury 
regarding a psychiatric disorder, an endocrine disorder, a 
neurological disorder, or any orthopedic disorder.  

The veteran's WD AGO Form 53 shows that the veteran served 
from February 1946 to February 1949.  Under "Battle and 
Campaigns," it is noted that the veteran participated in 
"NONE."  Under "Decorations and Citations," he was awarded 
the World War II Victory Ribbon and the Philippine 
Independence Ribbon.  He was not awarded any combat 
decorations.  Under "Wounds Received in Action," it was 
noted that the veteran had received "NONE."  He was 
discharged for the Convenience of the Government, not for any 
disability.  

In January 1971 and January 1972 affidavits, Dr. S.B. 
indicates that he had treated the veteran for pulmonary 
tuberculosis.  

In a February 1972 statement, B.R. indicated that he served 
with the veteran and observed him to have coughing attacks.  



In a March 1972 statement, C. L. stated that he knew the 
veteran to have asthma during service.  

In a March 1972 Application for Compensation or Pension, the 
veteran reported that he had pulmonary tuberculosis.  He 
claimed no other disability.  

In a May 1972 statement, a private hospital indicated that 
the veteran had been treated for inactive pulmonary 
tuberculosis and chronic gastritis.  

In a May 1972 statement, Dr. S.B. reported that the veteran 
had previously had influenza and pneumonia.  

In September 1972, the veteran testified at a hearing.  He 
provided testimony regarding a respiratory disability.  

In a February 1973 letter, Dr. F. D. indicated that the 
veteran had active pulmonary tuberculosis, a stomach ulcer, 
rheumatic heart disease, and defective vision.  

In an August 1973 statement, a private hospitalize indicated 
that the veteran had previously been treated for pulmonary 
tuberculosis and chronic gastritis.  In addition, this 
hospital indicated that the veteran was seen in March 1973 
for osteoarthritis of the right elbow.  No etiology of that 
disorder was indicated.  

In an October 1973 statement, Dr. M.D.L. indicated that the 
veteran had pulmonary tuberculosis.  

In a September 1976 letter, Dr. P.Z. stated that the veteran 
had told him that in August 1947, the veteran fell ill of a 
respiratory illness and was hospitalized.  No other inservice 
disease or injury was mentioned.  Current examination 
resulted in diagnoses which included multiple osteoarthritis.  



In subsequent statements, the veteran repeated what he had 
told Dr. P.Z. about having fallen ill in August 1947 due to 
respiratory disability.  The veteran did not mention any 
other disease or injury.  

In a May 1992 statement, the veteran indicated that he had 
been suffering from arthritis.  

August 1992 records of Dr. B.L. showed that the veteran had 
degenerative joint disease.  No etiology was provided.

Thereafter, records of Dr. B.L. and R.Z., showed that the 
veteran was treated for degenerative joint disease in the 
early 1990's.  

In a September 1994 affidavit, F.C. and D.A. indicated that 
the veteran was wounded in 1943.

In January 1996, the veteran reported that during service, he 
served with the recognized guerilla forces and suffered a 
bayonet wound in an altercation with the Japanese in 1943.  
He indicated that he was hit in the left upper thigh.  
Thereafter, it was verified by the service department that 
the veteran did not have recognized guerilla service.  

In a September 1997 statement, A.S. related that the veteran 
was wounded in July 1943.  The wound was to the frontal left 
hip.  

In a March 2000 statement, Dr. R.Z. indicated that the 
veteran had been under his professional care for the past 7 
years for diabetes mellitus, Parkinson's Disease, 
degenerative joint disease, and hyperlipidemia.  

In January 2002, the veteran indicated that he was currently 
disabled due to injuries he suffered while in military 
service in July 1947.  



In a September 2002 record, Dr. P.E. noted that the veteran 
was a guerilla during World War II during which time he 
sustained multiple injuries and had frequent nightmares and 
anxiety.  The current diagnoses included PTSD and 
degenerative joint disease.  In another statement, he 
indicated that while the veteran was serving as a guerilla, 
he was hit by a bayonet twice in the left hip and, on another 
occasion, the veteran jumped out of a truck and injured his 
knee, shoulder, and hip.  The current diagnoses included 
chronic left hip pain from alleged injury, frequent 
nightmares and insomnia, nervousness and flashbacks of his 
injury, degenerative joint disease, and Parkinson's disease.  

In October 2002, Dr. P.E., reported that the veteran was 
disabled.  

In October 2002, the veteran stated that he had PTSD due to 
the bayonet wound incident and also due to an incident in 
July 1947 when, during combat training exercises, he had to 
jump out of truck to escape enemy fire and he was hit by a 
hard object which also caused his degenerative joint disease.  

In February 2003, the veteran was evaluated by Dr. A.C. who 
indicated that the veteran had PTSD and dementia  The 
physician noted that the veteran had numerous times during 
his sleep hit his wife while shouting that he thought that he 
was in combat.  

In a March 2003 statement, the veteran indicated that in the 
incident where enemy fire was encountered, while jumping off 
the truck, he hit a big rock and injured his left hip, upper 
right shoulder, and sustained bruises all over his body.  

In a March 2003 statement, T.L. stated that he had observed 
the veteran and the veteran could not forget a horrible 
incident from service.  Also, in a March 2003 statement, the 
veteran's wife indicated that the veteran suffered from PTSD 
with nightmares and had been violent toward her and she felt 
this was due to his war experiences.  




In May 2003, the veteran was seen at a private hospital for 
multiple medical problems including diabetes mellitus, Type 
II, and osteomylitis.  It was noted that he had Parkinson's 
Disease.  The records were submitted during his Travel Board 
hearing in August 2005. 

In August 2005, the veteran testified at a Travel Board 
hearing with the assistance of an interpreter.  With regard 
to service connection for diabetes mellitus, the veteran 
asserted that it started in service in 1947 and he was 
treated at that time.  He reported that he currently had 
diabetes mellitus and was medicated for that disease.  With 
regard to Parkinson's Disease, the veteran stated that it 
began in 1947 during service.  He indicated that he still 
suffered from that disorder.  The veteran indicated that his 
arthritis also began in 1947 during service.  He related that 
he had arthritis all over his body.  With regard to 
hyperlipidemia, the veteran indicated that this was noted at 
discharge.  The veteran further testified that he had PTSD 
due to service which was initially shown a few months after 
service separation.  He indicated that his stressor was the 
incident in 1943 when he was bayoneted when he was serving in 
the guerilla forces.  


Analysis

Service Matters

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for compensation and dependency and indemnity compensation, 
but not for pension benefits.  All enlistments and 


reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b) (2003).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension 
benefits. 38 C.F.R. § 3.40(b), (c), and (d).

The veteran served in the New Philippine Scouts from February 
1946 to February 1949.  He has qualifying service for the 
purposes of compensation benefits.  

The veteran has included in his allegations that he was 
injured in 1943, when he was fighting as a member of the 
guerilla forces.  The Board notes that in a May 1998 
decision, the Board determined that the veteran did not have 
recognized guerilla service.  This decision is final.  
38 U.S.C.A. § 7105.  The veteran requested reconsideration 
thereof, which was denied.  In a September 1999 decision, the 
Board determined that there was no clear and unmistakable 
error in the Board's May 1998 decision.  The veteran has not 
submitted a claim to reopen the matter of 



whether he had recognized guerilla service.  Thus, the final 
Board decision is binding.  

Therefore, to the extent that the veteran contends that he 
was injured in 1943 during guerilla service which resulted in 
PTSD, the Board must point out that he does not have such 
recognized service, per the May 1998 final Board decision.  
In that it has been determined that he did not in fact have 
such service, the Board hereby finds his allegations of an 
injury sustained during such time to not be relevant as to 
that issue on appeal because that injury would have been 
sustained prior to his recognized New Philippine Scout 
service.  This matter will be addressed further below in 
conjunction with service connection for PTSD.  

Further, the Board notes that where a combat wartime veteran 
alleges he/she suffers disability due to an injury incurred 
in service, 38 U.S.C.A. § 1154(b) must be considered.  
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 
498 (1995).  In this case, the veteran asserts that claimed 
disabilities were incurred in combat.  

As noted, the veteran's WD AGO Form 53 shows that the veteran 
served from February 1946 to February 1949.  Under Battle and 
Campaigns, it is noted that the veteran participated in 
"NONE."  Under Decorations and Citations, he was awarded 
the World War II Victory Ribbon and the Philippine 
Independence Ribbon.  He was not awarded any combat 
decorations.  

Thus, the pertinent evidence does not reflect any combat 
service, despite the veteran's allegations to the contrary.  
The Board finds the official Government document more 
probative on this matter than the veteran's allegation that 
he was in combat.  Thus, 38 U.S.C.A. § 1154(b) is not for 
application.






Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may be granted for diabetes mellitus, 
arthritis, and/or an organic disease of the nervous system, 
if manifest to a compensable degree within 1 year of 
separation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent 


evidence as to a nexus between the inservice injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

The veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Diabetes Mellitus

The service medical records are negative for any complaints, 
findings, treatment, or diagnosis of diabetes mellitus.  On 
separation examination, the veteran's sugar was normal.  His 
endocrine system was normal.  

There is no evidence of this disease during service or within 
one year of separation therefrom.  In fact, there is no 
competent medical evidence establishing that the veteran had 
diabetes mellitus for over 4 decades after the veteran was 
separated from service.  The record reflects that the veteran 
received medical treatment for other medical problems in the 
years after service and up until his diagnosis of 


diabetes mellitus.  In addition, the veteran complained of 
and reported other medical problems in these intervening 
years.  There was never any mention of diabetes mellitus by 
the veteran or any of his physicians.  The veteran's silence 
concerning diabetes mellitus while otherwise affirmatively 
speaking constitutes negative evidence.

The veteran, as a lay person, has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu.  The Board 
notes that while the veteran is competent to report symptoms, 
he does not have medical expertise.  Therefore, he cannot 
provide a competent opinion regarding diagnosis and 
causation.  

There is no competent medical evidence establishing a link 
between the post-service diagnosis of diabetes mellitus and 
the veteran's service.  

The competent evidence does not establish that diabetes 
mellitus began in service or within one year of separation.  
The service medical records showed no diagnosis of this 
disease.  Thus, there was no chronic disability shown during 
service.  Further, there is no continuity of symptomatology 
following service.  The veteran was not treated nor diagnosed 
for over 40 years after he was separated from service 
although he was treated and diagnosed for other disabilities.  
There is simply no record of any continuous symptoms from his 
separation from service onward.  The veteran's statements 
contradict the record.  As such, they are not reliable and 
not credible.  Rather, the record establishes that over 40 
years after separation, the veteran developed diabetes 
mellitus.  Despite the veteran's contentions that he had this 
disease since service, the record is devoid of supporting 
evidence.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. 



§ 5107(b); 38 C.F.R. § 3.102.  The preponderance is against 
the veteran's claim, and it must be denied.


Osteoarthritis

The service medical records are negative for any complaints, 
findings, treatment, or diagnosis of osteoarthritis.  On 
separation examination, there were no orthopedic 
abnormalities.  

To the extent that the veteran contends that he suffered an 
injury while jumping off a truck, the Board finds his account 
not reliable.  The WD AGO Form 53 shows that the veteran 
received no inservice wounds.  He was not discharged for any 
disability.  His separation examination was negative.  There 
is no support for his account of the truck incident.  He did 
not report having suffered this injury for decades after his 
separation while he reported other inservice incidents and 
medical problems he alleged were related to service.  He now 
states that this incident resulted in injuries to his knees, 
shoulder, hip, and all over the body bruising.  The Board 
finds that the veteran is simply not credible in light of the 
contradictory record, specifically, the service medical 
records, WD AGO Form 53, the lack of any report of the 
incident by the veteran for decades after service, and the 
lack of any treatment or diagnosis for any alleged injury 
sustained in this incident.  

There is no evidence of osteoarthritis during service or 
within one year of separation therefrom.  In fact, there is 
no competent medical evidence establishing that the veteran 
had osteoarthritis for over 2 decades after the veteran was 
separated from service.  The record reflects that the veteran 
received medical treatment for other medical problems in the 
years after service and up until his diagnosis of 
osteoarthritis.  In addition, the veteran complained of and 
reported other medical problems in these intervening years.  
There was never any mention of osteoarthritis or any 
orthopedic disability by the veteran or any of his 
physicians.  The veteran's 



silence concerning osteoarthritis while otherwise 
affirmatively speaking constitutes negative evidence.

The veteran, as a lay person, has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu.  The Board 
notes that while the veteran is competent to report symptoms, 
he does not have medical expertise.  Therefore, he cannot 
provide a competent opinion regarding diagnosis and 
causation.  

In a  September 2002 record, Dr. P.E. noted that the veteran 
was a guerilla during World War II during which time he 
sustained multiple injuries.  The current diagnoses included 
degenerative joint disease.  In another statement, he 
indicated that while the veteran was serving as a guerilla, 
he was hit by a bayonet twice in the left hip and, on another 
occasion, the veteran jumped out of a truck and injured his 
knee, shoulder, and hip.  The current diagnoses included 
chronic left hip pain from alleged injury and degenerative 
joint disease.  

There is no record of the alleged injury.  The veteran's 
account is not credible.  The veteran told Dr. P.E. what 
allegedly occurred during service.  As such, the notation of 
what the veteran had stated by the physician does not 
constitute competent medical evidence of causality.  LeShore 
v. Brown, 8 Vet. App. 406 (1995); Reonal v. Brown, 5 Vet. 
App. 458 (1993).  The physician's notation is in essence the 
exact same contention as presented by the veteran.  The 
physician made this notation which was based on an inaccurate 
history as presented by the veteran.  A medical opinion based 
on an inaccurate factual premise is not probative.  Reonal at 
461.  As such, it is not probative evidence of causation.  

There is no competent and probative medical evidence 
establishing a link between the post-service diagnosis of 
osteoarthritis and the veteran's service.  

The competent and probative evidence does not establish that 
osteoarthritis began in service or within one year of 
separation.  The service medical records showed no 


diagnosis of this disease and there is no documentation of 
any injury resulting in such a diagnosis.  Thus, there was no 
chronic disability shown during service.  Further, there is 
no continuity of symptomatology following service.  The 
veteran was not treated nor diagnosed for over 20 years after 
he was separated from service although he was treated and 
diagnosed for other disabilities.  There is simply no record 
of any continuous symptoms from his separation from service 
onward.  The veteran's statements contradict the record.  As 
such, they are not reliable and not credible.  Rather, the 
record establishes that over 20 years after separation, the 
veteran was diagnosed as having osteoarthritis.  Despite the 
veteran's contentions that he had this disease since service, 
the record is devoid of supporting evidence.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Parkinson's Disease

The service medical records are negative for any complaints, 
findings, treatment, or diagnosis of Parkinson's Disease.  On 
separation examination, the veteran's neurological system was 
normal.  

There is no evidence of this disease during service or within 
one year of separation therefrom.  In fact, there is no 
competent medical evidence establishing that the veteran had 
Parkinson's Disease for over 4 decades after the veteran was 
separated from service.  The record reflects that the veteran 
received medical treatment for other medical problems in the 
years after service and up until his diagnosis of Parkinson's 
Disease.  In addition, the veteran complained of and reported 
other medical problems in these intervening years.  There was 
never any mention of 


Parkinson's Disease by the veteran or any of his physicians.  
The veteran's silence concerning Parkinson's Disease while 
otherwise affirmatively speaking constitutes negative 
evidence.

The veteran, as a lay person, has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu.  The Board 
notes that while the veteran is competent to report symptoms, 
he does not have medical expertise.  Therefore, he cannot 
provide a competent opinion regarding diagnosis and 
causation.  

There is no competent medical evidence establishing a link 
between the post-service diagnosis of Parkinson's Disease and 
the veteran's service.  

The competent evidence does not establish that Parkinson's 
Disease began in service or within one year of separation.  
The service medical records showed no diagnosis of this 
disease.  Thus, there was no chronic disability shown during 
service.  Further, there is no continuity of symptomatology 
following service.  The veteran was not treated nor diagnosed 
for over 40 years after he was separated from service 
although he was treated and diagnosed for other disabilities.  
There is simply no record of any continuous symptoms from his 
separation from service onward.  The veteran's statements 
contradict the record.  As such, they are not reliable and 
not credible.  Rather, the record establishes that over 40 
years after separation, the veteran developed Parkinson's 
Disease.  Despite the veteran's current contentions that he 
had this disease since service, the record is devoid of 
supporting evidence.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Hyperlipidemia

Disability is defined as an inability to pursue an occupation 
because of physical or mental impairment.  Hunt v. Derwinski, 
1 Vet. App.292, 296 (1991).

A claim must fail when there is no sufficient factual finding 
showing that a current disability derives from an in-service 
disease or injury.  Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  Stated differently, a claim fails if 
there is an absence of disability or an absence of disease or 
injury.

The competent medical evidence shows no current disability 
from hyperlipidemia nor that hyperlipidemia is attributable 
to a disease or injury from service.  In the absence of a 
current disability, service connection can not be 
established.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran does not have a current disability derived from 
an in-service disease or injury for which service connection 
may be granted.  See Sanchez-Benitez.

The Board has considered the statements of the veteran.  
However, on issues of medical fact either diagnosis or 
causation, his statements are not competent.  While he is 
competent to note certain symptoms, the is not competent to 
determine its etiology or to link it to service.

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.




PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor. Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or 




statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 
6 Vet. App. at 98 (1993).  In Doran v. Brown, 6 Vet. App. 
283, 290-91 (1994), the Court stated that "the absence of 
corroboration in the service records, when there is nothing 
in the available records that is inconsistent with other 
evidence, does not relieve the Board of its obligations to 
assess the credibility and probative value of the other 
evidence."

To warrant service connection for PTSD, 38 C.F.R. § 3.304(f) 
provides that the diagnosis must conform to 38 C.F.R. § 
4.125(a), and follow the DSM-IV.  Moreover, the diagnosis of 
PTSD must be based on demonstrated combat status or on 
verified stressors.  Further, in order for service connection 
to be established, the veteran must have a current diagnosis 
of the claimed disease or injury related to service.  

In this case, the veteran alleges that he has PTSD due to the 
alleged 1943 incident where he purportedly received bayonet 
wounds.  This event, assuming for the sake of argument that 
it occurred, predated the veteran's creditable service.  
Thus, service connection for PTSD may not be based on this 
event.  

The veteran also alleged that he has PTSD due to the incident 
when he was in combat, jumped from a truck, and was injured.  

As previously indicated, the record does not establish combat 
service.  Thus, in the absence of combat service, the 
veteran's own lay testimony is insufficient to establish the 
occurrence of stressors and alleged stressors must be 
corroborated by credible supporting evidence.  As such, the 
Board must make a determination as to whether the veteran's 
alleged stressor is supported by credible evidence.






The veteran's account of the truck-related injury has been 
determined to be unsupported and not credible.  There is no 
corroborative evidence which substantiates or verifies the 
veteran's statements as to the occurrence of the claimed 
stressor.  As pointed out above, the record directly 
contradicts the veteran's statements.  There is no 
verification of the alleged stressor, rather, the record 
shows that the veteran was not truthful in his account of 
what occurred.  The alleged incident allegedly resulted in 
multiple injuries.  The service medical records, service 
documents, and contemporaneous records are negative.  

To the extent that Drs. P.E. and A.C. relied on the veteran's 
rendition of what occurred, they relied on inaccurate 
information and any medical opinion based on such is not 
probative.  

Further, although PTSD in and of itself was diagnosed, there 
is no competent medical evidence showing that this diagnosis 
conforms to 38 C.F.R. § 4.125(a), and follow the DSM-IV.

The veteran has not identified any specific inservice 
stressor event that has been verified and upon which a 
diagnosis may be based.  He identified a stressor that 
allegedly occurred prior to service.  He identified a second 
stressor which has been shown to be not credible.  Without 
credible supporting evidence of an inservice stressor, a 
threshold legal requirement for establishing service 
connection for PTSD, service connection for PTSD is not 
warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.




ORDER

Service connection for diabetes mellitus is denied.  

Service connection for osteoarthritis is denied.  

Service connection for Parkinson's Disease is denied.  

Service connection for hyperlipidemia is denied.  

Service connection for PTSD is denied.  




	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


